UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1508



DR. ALLAN L. GANT,

                                              Plaintiff - Appellant,

          versus

U.S. DRUG ENFORCEMENT AGENCY; DOM GRANT, DEA
Agent; SHERRIE LANHAM, DEA Agent; R. M. YOUNG,
DEA Agent,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-95-982-2)

Submitted:   November 21, 1996            Decided:   December 3, 1996

Before HALL, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Allan L. Gant, Appellant Pro Se. Stephen Michael Horn, Assistant
United States Attorney, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment for the Defendants in Grant's civil rights action. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Gant v. U.S. Drug Enforcement Agency, No. CA-95-
982-2 (S.D.W. Va. Mar. 22, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2